United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 97-1380
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Reginald Daval Johnson,                  *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: August 19, 1997
                                Filed: August 25, 1997
                                    ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       In 1991, the district court1 sentenced Reginald Daval Johnson to 51 months
imprisonment and 3 years supervised release following his guilty plea to robbing a
credit union, in violation of 18 U.S.C. § 2113(a). In 1995, the court revoked Johnson&s
supervised release after he violated his supervised-release conditions, and imposed
9 months imprisonment and additional supervised release. In 1997, while Johnson was
serving the supervised-release portion of his revocation sentence, the district court


      1
        The HONORABLE DAVID S. DOTY, United States District Judge for the
District of Minnesota.
again found that he had violated his supervised release. The court once again revoked
supervised release, this time sentencing Johnson to 12 months and 7 days
imprisonment. On appeal, Johnson challenges the length of his revocation sentence.
We reject his challenge and affirm.


       The district court found that Johnson had violated the conditions of his
supervised release both by testing positive for cocaine use and by failing to report for
his daily outpatient drug treatment. Although the court determined the sentencing range
according to the revocation table was 3 to 9 months imprisonment, see U.S. Sentencing
Guidelines Manual § 7B1.4(a), p.s. (1995), the court concluded a higher sentence was
appropriate to give Johnson a meaningful opportunity to receive drug treatment in
prison for his longstanding cocaine addiction.

       Johnson&s sentence does not exceed the maximum authorized under the
revocation statute, see 18 U.S.C. § 3583(e)(3); United States v. St. John, 92 F.3d 761,
766 (8th Cir. 1996), and the district court was otherwise free to depart from the
recommended Guidelines range in section 7B1.4, see United States v. Carr, 66 F.3d
981, 983 (8th Cir. 1995) (per curiam) (Chapter 7 Guidelines are advisory and non-
binding; district court can depart from revocation imprisonment range when, in its
considered discretion, such departure is warranted). Given the court&s desire to afford
Johnson a serious opportunity for drug treatment, we cannot say the court abused its
discretion in imposing the revocation sentence it did. See 18 U.S.C. § 3583(e)
(requiring consideration of factors set forth in, inter alia, 18 U.S.C. § 3553(a)(2)(D));
18 U.S.C. § 3553(a)(2)(D) (need to provide defendant with necessary medical care or
other correctional treatment in most effective manner is factor for consideration);
United States v. Grimes, 54 F.3d 489, 492 (8th Cir. 1995) (standard of review).

      Accordingly, we affirm.



                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-